United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, West Palm Beach, FL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1197
Issued: April 30, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 24, 2018 appellant, through counsel, filed a timely appeal from an April 16, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case. 3
ISSUE
The issue is whether appellant has met her burden of proof to establish modification of the
July 28, 2017 loss of wage-earning capacity (LWEC) determination.
FACTUAL HISTORY
On August 16, 2006 appellant, then a 49-year-old transportation security officer, filed a
traumatic injury claim (Form CA-1) alleging that on August 9, 2006 she experienced left shoulder
and neck pain after pulling bags onto a carousel while in the performance of duty. She stopped
work on August 16, 2006 and returned to work with restrictions on June 8, 2008. OWCP accepted
the claim for left shoulder sprain, displacement of a cervical intervertebral disc without
myelopathy, bulging discs, and brachial neuritis or radiculitis.
By decision dated January 21, 2009, OWCP reduced appellant’s compensation to zero
based on its finding that her actual earnings as a modified transportation security officer, effective
June 8, 2008, fairly and reasonably represented her wage-earning capacity.
Appellant was terminated from her position at the employing establishment as medically
unable to perform the full range of functions required in her position effective March 2, 2012.
Appellant subsequently filed several claims for compensation (Form CA-7) for ongoing
disability.4
By decision dated June 25, 2012, OWCP modified the January 21, 2009 LWEC
determination as the evidence substantiated that she had sustained a recurrence of disability. It
found that the job upon which it had based its LWEC determination was not a permanent position.
In a separate letter of even date, OWCP advised appellant that it would pay her wage-loss
compensation for total disability on the periodic rolls effective March 3, 2012.
In a report dated June 10, 2013, Dr. Craig Lichtblau, a Board-certified physiatrist, opined
that appellant could work eight hours per day with restrictions of no bending repetitively at the
waist, kneeling, squatting, climbing, pushing, pulling, running, or jumping. He advised that she
should reach overhead infrequently and that she should change positions from sit-to-stand and vice

2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the April 16, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.
4

By decision dated May 9, 2012, OWCP denied appellant’s claim for a schedule award.

2

versa frequently at will for positional comfort. Dr. Lichtblau completed a functional capacity
evaluation (FCE) report dated August 29, 2012 containing the same restrictions.
On March 11, 2013 Dr. Paul D. Seltzer, an osteopath specializing in orthopedic surgery
serving as an OWCP second opinion physician, opined that appellant had continued residuals of
her cervical disc herniation and radiculitis. He opined that she could work with restrictions
regarding lifting, pushing, and pulling. Dr. Seltzer noted that appellant was a candidate for
vocational rehabilitation services.
On September 4, 2013 OWCP referred appellant for vocational rehabilitation services.
Appellant completed training in computer skills as of April 22, 2014, with viable job goals of
customer service representative and receptionist, positions listed in the Department of Labor’s
Dictionary of Occupational Titles (DOT) bearing DOT No. #239.362-014 and No. #237.367-038,
respectively. The vocational rehabilitation counselor provided job placement assistance beginning
June 2014.5
On July 21, 2016 OWCP referred appellant to Dr. David B. Lotman, a Board-certified
orthopedic surgeon, for a second opinion examination.
In a report dated August 24, 2016, Dr. Lotman advised that due to appellant’s cervical and
left shoulder pathology, she was unable to return to her date-of-injury position as a transportation
security screener. In an attached work capacity evaluation (Form OWCP-5c) report, he indicated
that she had work restrictions of no reaching above the shoulder, climbing, or bending/stooping,
as well as no pushing, pulling, or lifting more than 2 hours per day of up to 20 pounds.
On February 15, 2017 the vocational rehabilitation counselor completed a job classification
(Form CA-66) for the position of customer complaint clerk. The position required occasional
reaching, handling, and fingering. In a vocational rehabilitation memorandum dated February 16,
2017, OWCP’s vocational rehabilitation specialist noted that the positions of customer complaint
clerk, appointment clerk, receptionist, and other similar full-time sedentary jobs remained both
vocationally suitable and were in sufficient numbers that they were reasonably available in her
local area.
In a letter dated June 14, 2017, OWCP notified appellant of its proposed reduction in her
wage-loss compensation pursuant to 5 U.S.C. §§ 8106 and 8115. It advised that the medical
evidence of record established that she was only partially disabled. OWCP found that the position
of customer complaint clerk was medically and vocationally consistent with her medical
limitations, skills and work experience. It determined that appellant was capable of earning wages
at the rate of $398.40 per week as a customer complaint clerk and that the position was reasonably
available within her commuting area. OWCP provided an attachment detailing the application of

5

In a letter dated August 6, 2014, OWCP requested that Dr. Lichtblau clarify whether appellant was able to perform
the duties of a customer service representative or receptionist. On August 28, 2014 Dr. Lichtblau confirmed that
appellant was able to work as a receptionist, appointment clerk, and information clerk within her medical restrictions
of performing occasional fingering/typing for eight hours a day in a sedentary position.

3

the Shadrick formula.6 It afforded appellant 30 days to submit evidence and argument if she chose
to contest the proposed action.
In a report dated June 29, 2017, Dr. Lichtblau advised that appellant could work within the
restrictions set forth in the August 29, 2012 FCE. He indicated that she could perform light-duty
employment alternating sitting and standing as needed and avoiding repetitive bending, kneeling,
squatting, crawling, climbing, running, and jumping.
By decision dated July 28, 2017, OWCP reduced appellant’s compensation effective
July 29, 2017 based on her capacity to earn wages as a customer complaint clerk at the rate of
$398.40 per week. It found that the evidence of record demonstrated that she was vocationally
and physically capable of working as a customer complaint clerk.
On August 16, 2017 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.
On November 28, 2017 OWCP authorized arthroscopic left shoulder surgery. On
November 30, 2017 Dr. Ryan Simovitch, a Board-certified orthopedic surgeon, performed a left
shoulder rotator cuff repair, subacromial decompression with acromioplasty, and debridement.
The hearing was held on January 5, 2018. At the hearing, counsel argued that appellant’s
recent surgery qualified as changed circumstances warranting a modification of the LWEC
determination of July 28, 2017 while she recovered from surgery. The hearing representative
noted that there was no medical evidence of record addressing the period of disability related to
surgery. She held the case file open 30 days for submission of additional evidence.
In a report dated January 22, 2018, Dr. Simovitch advised that appellant had undergone
right shoulder surgery nine weeks earlier. He noted that she complained of continuing pain
radiating into her neck. Dr. Simovitch discussed appropriate use of a sling and the necessary
period of postoperative convalescence. Appellant also submitted operative reports and reports
prior to her surgery on November 30, 2017.
By decision dated February 7, 2018, the hearing representative affirmed the July 28, 2017
LWEC determination finding that both the medical and vocational evidence supported that
appellant had the ability to perform the position of customer complaint clerk. She noted that
counsel had contended at the hearing that modification of the LWEC determination should be
considered in view of her left shoulder surgery. The hearing representative found, however, that
the relevant issue was whether appellant had established a recurrence of disability due to her
surgery rather than modification of the LWEC determination. She instructed OWCP to develop
the issue of whether she had experienced a period of disability subsequent to her surgery.
On March 2, 2018 appellant, through counsel, requested reconsideration of the February 7,
2018 decision. With the request, she submitted surgical records related to her procedure on
November 30, 2017, including the previously-submitted operative report of that date, as well as

6

Albert C. Shadrick, 5 ECAB 376 (1953), codified at 20 C.F.R. § 10.403.

4

documents relating to the ordering of surgery and authorization by OWCP that were previously of
record. Appellant also submitted numerous reports from physical therapists.
In a report dated March 12, 2018, Dr. Simovitch noted that appellant had been attending
physical therapy. On examination, he found well-healed incisions with supple range of motion.
Dr. Simovitch advised that appellant had slowly improved. He recommended that appellant return
to Dr. Lichtblau for pain management.
By decision dated April 16, 2018, OWCP denied modification of its February 7, 2018
decision finding that the records submitted on reconsideration discussed appellant’s November 30,
2017 arthroscopic surgery, and that a decision had not yet been issued regarding payment of
compensation for a recurrence of temporary total disability due to the surgery.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.7 Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified. 8
Once the wage-earning capacity of an injured employee is determined, a modification of
such determination is not warranted unless it meets the requirements for modification. 9 OWCP
procedures at Chapter 2.1501 contain provisions regarding the modification of a formal LWEC. 10
The relevant part provides that a formal LWEC will be modified when: (1) the original rating was
in error; (2) the claimant’s medical condition has materially changed; or (3) the claimant has been
vocationally rehabilitated. 11 However, OWCP is not precluded from adjudicating a limited period
of disability following the issuance of an LWEC decision, such as where an employee has a
demonstrated need for surgery. 12

7

5 U.S.C. § 8115(a); O.H., Docket No. 17-0255 (issued January 23, 2018).

8

O.H., id.; Katherine T. Kreger, 55 ECAB 633 (2004).

9

B.G., Docket No. 17-0477 (issued September 20, 2017); Sue A. Sedgwick, 45 ECAB 211 (1993).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Modification of Loss of Wage-Earning Capacity, Chapter
2.1501 (June 2013). See J.M., Docket No. 18-0196 (issued July 12, 2018).
11

Id. at Chapter 2.1501.3(a).

12

Id. at Chapter 2.1501.10(b); Katherine T. Kreger, supra note 8.

5

The burden of proof is on the party attempting to show a modification of the LWEC
determination.13 There is no time limit for appellant to submit a request for modification of a
wage-earning capacity determination. 14
ANALYSIS
The Board finds that the case is not in posture for decision.
By decision dated July 28, 2017, OWCP found that appellant could perform the duties of
a customer complaint clerk, a sedentary position, and reduced her compensation to reflect her
wage-earning capacity in that job. On November 30, 2017 appellant underwent an authorized left
shoulder rotator cuff repair, subacromial decompression with acromioplasty, and debridement. In
its February 7, 2018 decision, an OWCP hearing representative affirmed the July 28, 2017
decision. She discussed counsel’s assertion at the hearing that appellant had established
modification of the LWEC determination as her condition had changed due to her left shoulder
surgery. The hearing representative found, however, that the issue of whether she had established
disability after her surgery should be adjudicated as a recurrence of disability rather than as a
request for modification of the LWEC determination. Following a request for reconsideration, on
April 16, 2018 OWCP denied modification of its February 7, 2018 decision, noting that it was
separately adjudicating the issue of whether appellant had established entitlement to a period of
temporary total disability subsequent to her surgery.
As OWCP issued a formal LWEC determination, the decision will remain in place unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated, or the original determination was
erroneous.15 Appellant has the burden of proof to show that modification of the LWEC
determination is warranted. 16
Appellant has not alleged that the original LWEC determination was in error or that she
was vocationally rehabilitated. Instead, she contended that the July 28, 2017 LWEC determination
should be modified due to a change in her injury-related condition as a result of her November 30,
2017 shoulder surgery. OWCP found that the shoulder surgery would not constitute a
circumstance warranting modification of an LWEC determination, but instead should be
considered as a recurrence of disability. The Board finds, however, that the proper issue is whether
the July 28, 2017 LWEC determination should be modified.
OWCP may accept a limited period of disability without modification of a formal LWEC
determination.17 This occurs when there is a demonstrated temporary worsening of a medical
13

C.S., Docket No. 18-1610 (issued April 25, 2019); Jennifer Atkerson, 55 ECAB 317 (2004).

14

S.S., Docket No. 18-0397 (issued January 15, 2019); W.W., Docket No. 09-1934 (issued February 24, 2010);
Gary L. Moreland, 54 ECAB 638 (2003).
15

B.S., Docket No. 19-0515 (issued July 25, 2019).

16

See L.P., Docket No. 17-1624 (issued March 9, 2018).

17

S.J., Docket No. 16-1195 (issued January 4, 2017); Katherine T. Kreger, supra note 8.

6

condition of insufficient duration and severity to warrant modification of an LWEC
determination.18 This narrow exception is only applicable for brief periods of medical disability. 19
OWCP procedures provide, “If the claimant is off work for a brief period due to his/her temporary
inability to perform the duties of the rated position, this period of medical disability can be paid
without modification of [the LWEC] determination, e.g., a brief recovery period after surgery or
an injection with a subsequent day of disability. 20 However, if a formal LWEC determination has
been issued, and the claimant requests resumption of compensation for total wage loss, OWCP
should evaluate the request according to the customary criteria for modifying a formal LWEC
determination.21
As appellant has submitted evidence that she may have sustained increased disability due
to her left shoulder surgery, in accordance with its procedures OWCP must evaluate the evidence
to determine if modification of the LWEC determination is warranted. 22 On remand OWCP should
consider the medical evidence and determine whether she has established that the July 28, 2017
LWEC determination should be modified. Following such further development of the case as
OWCP deems necessary, it shall issue a de novo decision.
CONCLUSION
The Board finds that the case is not in posture for decision.

18

T.G., Docket No. 18-1064 (issued April 26, 2019).

19

L.T., Docket No. 18-0797 (issued March 14, 2019).

20

Supra note 10 at Chapter 2.1501.4 (June 2013); L.T., id.

21

Id.

22

See Katherine T. Kreger, supra note 8.

7

ORDER
IT IS HEREBY ORDERED THAT the April 16, 2018 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for further proceedings consistent
with this decision of the Board.
Issued: April 30, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

